UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-4026


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

THURMAN LEE JONES, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Louise W. Flanagan,
District Judge. (4:09-cr-00055-FL-2)


Submitted:   August 27, 2015             Decided:   September 29, 2015


Before MOTZ, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Thomas G. Walker, United States Attorney, Jennifer P.
May-Parker,   Kristine   L.   Fritz,  Assistant   United  States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thurman Lee Jones, Jr. pleaded guilty to use of a firearm

during a drug trafficking offense, in violation of 18 U.S.C.

§ 924(c)      (2012).     The    district      court     sentenced       Jones    to    60

months of imprisonment, followed by five years of supervised

release.         Following      Jones’    release        from    incarceration,        he

incurred four state criminal convictions.                       The district court

revoked his supervised release and sentenced Jones to 24 months

of imprisonment, followed by one year of supervised release, and

Jones now appeals.       For the reasons that follow, we affirm.

       On appeal, Jones challenges the district court’s finding

that one of his violations was a Grade A violation under the

Sentencing       Guidelines     because       it   was    a     crime    of     violence

punishable by a term exceeding one year of imprisonment.                           Jones

also    argues    that   the    court    failed    to    adequately       explain      the

sentence.

       We review a sentence imposed as a result of a supervised

release violation to determine whether the sentence was plainly

unreasonable, generally following the procedural and substantive

considerations employed in reviewing original sentences.                          United

States v. Crudup, 461 F.3d 433, 437 (4th Cir. 2006).                          Although a

district court must consider the policy statements in Chapter

Seven    of   the   Sentencing     Guidelines       along       with    the    statutory

factors, “the court ultimately has broad discretion to revoke

                                          2
its previous sentence and impose a term of imprisonment up to

the    statutory     maximum.”       Crudup, 461 F.3d    at    439      (internal

quotation      marks    omitted).         While    the     court     must      provide    a

statement of reasons for the sentence imposed, this statement

“need not be as detailed or specific” as that required for an

original sentence.         See United States v. Thompson, 595 F.3d 544,

547 (4th Cir. 2010).

       Under   the     Guidelines,    conduct       constituting         a     federal   or

state    offense       punishable    by    a   term       exceeding      one      year   of

imprisonment that is a crime of violence is a Grade A violation.

U.S.    Sentencing       Guidelines       Manual        § 7B1.1(a)      (2014).          The

determination of the grade of the violation “is to be based on

the    defendant’s      actual   conduct,”         rather    than       the    conviction

incurred for the conduct.            USSG § 7B1.1(a) cmt. n.1.                 A crime of

violence is defined as any offense punishable by imprisonment

for a term exceeding one year, that “(1) has as an element the

use, attempted use, or threatened use of physical force against

the person of another, or (2) is burglary of a dwelling, arson,

or extortion, involves use of explosives, or otherwise involves

conduct    that      presents    a   serious      potential       risk       of   physical

injury to another.”        USSG § 4B1.2(a).

       In reviewing the district court’s calculations under the

Guidelines, “we review the district court’s legal conclusions de

novo    and    its     factual   findings         for     clear    error.”           United

                                           3
States v. Manigan, 592 F.3d 621, 626 (4th Cir. 2010) (internal

quotation marks omitted).         We will “find clear error only if, on

the entire evidence, we are left with the definite and firm

conviction that a mistake has been committed.”               Id. at 631.     We

have   thoroughly      reviewed   the   record    and    conclude   that   the

district court did not err in classifying Jones’ violation as a

Grade A violation under the Guidelines.                 We further conclude

that   Jones    has    not   demonstrated     that    the   district   court’s

explanation for the sentence constituted reversible error.                 See

United States v. Thompson, 595 F.3d 544, 547-48 (4th Cir. 2010).

       Accordingly, we affirm the judgment of the district court.

We   dispense   with    oral   argument     because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.



                                                                       AFFIRMED




                                        4